Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6,8-13,15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200409810 A1 (Wu) in view of US 20190281132 A1 (Sethuraman).
Regarding claim 1, Wu teaches,
A non-transitory computer readable storage medium comprising instructions stored thereon that, when executed by a processor, cause the processor to(par 87 “Software and/or other computer-readable instruction to implement the techniques introduced here may be stored on a non-transitory computer-readable storage medium and may be executed by one or more general purpose or special-purpose programmable microprocessors.”):
classify, on a cloud server, a plurality of clusters of an edge network(fig 1; par 23 “The hypervisor-A 116A of one embodiment may include or support a health check agent 140 that is configured to monitor the health of the VMs running on the host-A 110A, the health of hardware-A 114A in host-A 110A, the health of host-A 110A or any of the other hosts (including the health of hardware and/or software elements of each host) in the same cluster, or the health of the cluster as a whole.”) based on one or more classification parameters(par 65 “Still another approach may use machine learning techniques to provide a self-evolving feature, with the results of the fault injection approach being the initial starting points for the machine learning process that is used for auto-generating a decision tree.” A decision tree is an algorithm that classifies things based on classification parameters.), the plurality of clusters including a first cluster and a second cluster(fig 2:216,218,220; par 37 “In the example of FIG. 2, the failure analysis system 144 is in communication with the distributed storage system 152, which is in tum made up of clusters 216, 218, 220, etc. of storage devices in virtual configurations.”);
detect that the first cluster in a first datacenter of the edge network has an issue(fig 3:302; par 40 “The health check service 206 may in tum store the health information, including events and alarms pertaining to a failure, in the system event database 208.”);
determine a classification parameter value of the first cluster(fig 3:304; par 41 “Accordingly at a block 304 ("MODEL-BASED REASONING: IDENTIFY THE ELEMENT THAT IS THE SOURCE OF THE HEALTH ISSUE") and based on the set of facts and rules for reasoning, and also based on the content in the system event database 208, the inference engine 202 can infer (e.g., deduce or otherwise identify) the particular element ( e.g., VMl 118) that is the source of the failure (e.g., VMl 118 has become inaccessible).”);
determine that the second cluster in a second datacenter of the edge network has a second classification parameter value within the machine learning model(par 65 “Still another approach may use machine learning techniques to provide a self-evolving feature, with the results of the fault injection approach being the initial starting points for the machine learning process that is used for auto-generating a decision tree.”), wherein the second datacenter is different than the first datacenter(par 64 “The decision trees for DTA may be built based on logic and information from a number of sources. For instance, decision trees can be built by analyzing internal program logic of various elements of the virtualized computing environment 100 and/or by analyzing processes that were historically used to troubleshoot health issues reported in service requests from customers, in combination with the facts and rules for reasoning provided by the MBR approach.”); and
send an instruction to the second cluster to perform a remediation action(par 28 “The failure analysis system 144 can be embodied as software programs or other code or tool, including some associated hardware, that is/are configured to perform failure analysis and remediation as described later below, using MBR and DTA approaches.”).
However, Wu does not specifically teach within a predetermined amount of the classification parameter value.
On the other hand, Sethuraman teaches 
A non-transitory computer readable storage medium comprising instructions stored thereon that, when executed by a processor, cause the processor to(par 15 “The disclosed embodiments may also be implemented as instructions carried by or stored on a transitory or non-transitory machine-readable (e.g., computer- readable) storage medium, which may be read and executed by one or more processors.”):
classify, on a cloud server, a plurality of devices of an edge network based on one or more classification parameters(par 50 “For instance, to do so, in block 408, the edge gateway device 114 identifies, from the sensor data, one or more patterns. In an embodiment, a pattern is indicative, for a given type of sensor data, a collection of historical values associated with the sensor over a particular period of time. The one or more patterns may be identified in various manners.”), the plurality of devices including a first device and a second device (par 50 “As an example, assume that the edge gateway device 114 receives temperature sensor data from multiple edge devices 110.”);
detect that the first device in a first datacenter of the edge network crosses a threshold(fig 9: 904; par 64 “In block 904, the edge gateway device 114 evaluates the monitored thermal telemetry data in each of the one or more resources against a corresponding threshold. The threshold may be indicative of a temperature measure at which, e.g., performance by the resource begins to degrade.” );
determine a classification parameter value of the first device (fig 5:512 “In block 512, the edge gateway device 114 generates, for each service, a profile including the identified one or more service telemetry patterns. The profile may include, for example, configuration states of the underlying resource that are determined based on the telemetry data (identified from the patterns) at a given time. In particular, in block 514, the edge gateway device 114 may identify, from the telemetry patterns associated with a given service, the configuration states, indicative of a resource usage by the service as a function of time.”);
determine that the second device in a second datacenter of the edge network has a second classification parameter value within a predetermined amount of the classification parameter value(fig 6:606; par 56 “In other cases, the edge gateway device 114 may determine whether a change in resource usage exceeds a given threshold.”), wherein the second datacenter is different than the first datacenter(par 47 “The sensor data filtering component 330 may determine which values to report over time based on the changes in the sensor data 304 over multiple edge devices 110 and filter sensor data 304 in cases where each value for a given type is substantially similar. The sensor data filtering component 330 may be configured to generate one or more machine learning models to identify patterns, such that subsequent patterns can be predicted.“); and
send an instruction to the second device to perform a remediation action.(fig 9:910,912,914; par 65 “For example, the orchestrator may migrate an underlying service currently executing on the resource to another resource having availability. However, if the edge gateway device 114 determines that the thermal budget is not exceeded, the edge gateway device 114 may increase cooling schemes within the resource to reduce the thermal load, within the thermal budget specified in the SLA. For example, the edge gateway device 114 may reduce compute resources used in executing a given service such that thermal load is decreased but QoS requirements remain satisfied.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wu to incorporate the predetermined amount of the classification parameter value of Sethuraman.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Wu -- a need for a solution for the issue of how to detect and correct performance issues(Sethuraman par 2) -- with Sethuraman providing a known method to solve a similar problem. Sethuraman provides “Embodiments presented herein also disclose techniques for providing service-aware telemetry in the edge platform.”(Sethuraman par 27)
 
Regarding claim 2, Wu and Sethuraman teaches,
The medium of claim 1, 
Sethuraman further teaches,
wherein the one or more classification parameters include one or more of one or more of an input/output (I/O) per second (IOPS)(par 45 “The environment 300 also includes telemetry data 302, which may be embodied as any data collected from components in the system 100 (e.g., edge resources 150, 152, 154) indicative of telemetry of resources in those components. Examples of telemetry data 302 include cache utilization, memory utilization, bandwidth utilization, I/O per second, processor utilization, thermal load, and so on.”).

Regarding claim 3, Wu and Sethuraman teaches,
The medium of claim 1, 
Wu further teaches,
wherein the issue is that the first cluster is using a failing disk.(par 62 “Therefore in view of the above rules for reasoning, the MBR approach (through the inference engine 202) can infer that a health issue that manifests itself in a particular object 414, is due to a health issue of a certain entity like a host 406, disk 408, etc. linked to that object. Having thus identified the particular element (e.g., a host or a disk, etc.) that is the source of the health issue, the methodology then moves on to the decision tree analysis for a deep diagnosis to identify the root cause of the issue in the particular element. The DTA may in turn determine that the root cause is, for instance, damage to the disk, a power outage to the disk, etc.”)

Regarding claim 4, Wu and Sethuraman teaches,
The medium of claim 1, 
Wu further teaches,
wherein the remediation action includes downloading or installing an update to a software or a firmware(par 74 “If the software is determined to be incompatible in a particular host ( e.g., "NO" in the block 512), then the inference engine 202 cooperates with the management module 214 to present a recommendation to the user at block 514 ("RECOMMENDATION: UPGRADE HOST") via the user interface.”), ordering a new disk to replace a failing disk, or requesting a new service ticket to be opened(par 44 “At a block 308 ("REPORT DIAGNOSIS RESULT, INCLUDING IDENTIFYING AND PRESENTING RECOMMEDIATION FOR REMEDY"), the management module 214 may then report the diagnosis result to the user, including identifying a recommendation for a remedial action, such as "replace disk", which can be presented to the system administrator via the user interface 150.”).

Regarding claim 5, Wu and Sethuraman teaches,
The medium of claim 1, 
Wu further teaches,
further comprising instructions that, when executed by the processor, cause the processor to perform a second remediation action on behalf of the second cluster.(par 77 “If the inference engine 202 determines that the configuration settings are mismatched (e.g., "NO" at the block 608), then the inference engine 202 triggers a configuration update task and checks at a block 604 ("DOES THE CONFIGURATION UPDATE TASK FAIL?") as to whether the configuration update task has solved the cluster partition issue. If the problem is not solved ( e.g., "YES" at the block 604), then the inference engine 202 would traverse another decision tree to diagnose another component (up or down) in the model hierarchy.”)

Regarding claim 6, Wu and Sethuraman teaches,
The medium of claim 1, 
Wu further teaches,
wherein the issue is that the second cluster is using a version of software that is older than a predetermined version of the software.(fig 5:512; par 74 “If the answer at the block 508 is "NO", then the inference engine 202 moves to the block 512 ("ARE HOST SOFTWARE VERSIONS COMPATIBLE") to check for software compatibility in the hosts. If the software is determined to be incompatible in a particular host ( e.g., "NO" in the block 512), then the inference engine 202 cooperates with the management module 214 to present a recommendation to the user at block 514 ("RECOMMENDATION: UPGRADE HOST") via the user interface.”)
Regarding claims 8-13, they are the apparatus claim implementing the instructions stored on the storage medium of claims 1-6, and are rejected for the same reasons.

Regarding claims 15-19, they are the method the instructions stored on the storage medium of claim 1-5 implements, and are rejected for the same reasons.


Claim(s) 7,14,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200409810 A1 (Wu) and US 20190281132 A1 (Sethuraman) in view of US 20190220361 A1 (Mageswaran).

Regarding claim 7, Wu and Sethuraman teaches,
The medium of claim 1, 
Wu further teaches,
wherein the first datacenter is in a first geographic region and wherein the second datacenter is in a second geographic region different than the first geographic region.(fig 4:404; par 47 “For example, the distributed storage system 152 may be comprised of distributed clusters 402 of storage devices, which are in tum divided into multiple fault domains (FDs) 404. Each fault domain 404 may include one or more hosts 406 that contribute NICs and disks 408. The disks 408 may in turn be grouped into disk groups 410.”)
However, although Wu teaches different fault domains, Wu and Sethuraman do not specifically teach wherein the second datacenter is in a second geographic region different than the first geographic region.
On the other hand, Mageswaran teaches 
A distributed storage and management system(par 36 “The methods disclosed herein ascribe certain functions to the storage manager 102, storage nodes 106, and compute node 110. The methods disclosed herein are particularly useful for large scale deployment including large amounts of data distributed over many storage nodes 106 and accessed by many compute nodes 110. However, the methods disclosed herein may also be implemented using a single computer implementing the functions ascribed herein to some or all of the storage manager 102, storage nodes 106, and compute node 110.”)
wherein the first datacenter is in a first geographic region and wherein the second datacenter is in a second geographic region different than the first geographic region.(par 144 “A fault domain constraint may require that storage nodes 106 to which storage volumes are assigned by in separate subnetworks, different geographic locations, or have some other degree of separation. Similar fault domain constraints may be specified for roles 1312, which may be constrained to execute on different compute nodes 110 in order to provide redundant services and reduce downtime.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify Wu and Sethuraman to incorporate the geographic seperation of Mageswaran.  One of ordinary skill in the art would have been motivated to remedy the shortcomings of Wu and Sethuraman -- a need for a solution for the issue of how to separate different fault domains -- with Mageswaran providing a known method to solve a similar problem. Mageswaran provides “As described in greater detail below, this may include constraints to create separate fault domains in order to implement redundancy and constraints on latency.”(Mageswaran par 127).
 
Regarding claim 14, it is the apparatus claim implementing the instructions stored on the storage medium of claim 7, and is rejected for the same reasons.

Regarding claim 20, it is the method the instructions stored on the storage medium of claim 7 implements, and is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210243094 A1 - Holness - monitors network conditions and execute a response action when predefined predicate is affirmed. 
US 20200264928 A1 - Kalmuk - estimates resource usage for a job and allocates accordingly.
US 20200249938 A1 - Shin - version control system, provides updates to whatever version you specify, not just the most recent one.
US 20200073656 A1 - Satapathy - Configuration drift, when configuration settings change from baseline, they are automatically corrected. 
US 20200004523 A1 - Eroshkina - automatic patching. gathers data and determines what additional patches need to be applied to IOT devices. 
US 20160205189 A1 - Mopur - detects storage setup, gathers performance data, and predicts when drives will fail. Notifies that drive will fail soon.
US 20200104222 A1 - Ramamoorthi - Cluster manager, detects cluster failures and replaces with backup.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688. The examiner can normally be reached Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113